                                                                                                                                     Case 2:21-cv-02330 Document 1 Filed 03/16/21 Page 1 of 12 Page ID #:1



                                                                                                                                 1 TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                                     Chad R. Fuller, Bar No. 190830
                                                                                                                                 2 chad.fuller@troutman.com

                                                                                                                                 3 11682 El Camino Real, Suite 400
                                                                                                                                   San Diego, CA 92130-2092
                                                                                                                                 4 Telephone: 858.509.6000
                                                                                                                                   Facsimile: 858.509.6040
                                                                                                                                 5
                                                                                                                                   Jenna U. Nguyen, Bar No. 307929
                                                                                                                                 6
                                                                                                                                   jenna.nguyen@troutman.com
                                                                                                                                 7 5 Park Plaza, Suite 1400
                                                                                                                                   Irvine, CA 92614-2545
                                                                                                                                 8 Telephone: 949.622.2700
                                                                                                                                   Facsimile: 949.622.2739
                                                                                                                                 9
                                                                                                                                   Attorneys for Defendants
                                                                                                                                10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                   Anthem Blue Cross Life and Health Insurance Company;
                                                                                                                                11 Anthem, Inc., an Indiana corporation (erroneously sued
                                                                                                                                   as doing business in California as Anthem Health, Inc.);
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12 The Anthem Companies of California, Inc.; The Anthem
                                             11682 E L C A M I N O R E A L




                                                                                                                                   Companies, Inc.; Anthem Insurance Companies, Inc.;
                                                                             S U I T E 400




                                                                                                                                13 Blue Cross of California

                                                                                                                                14                        UNITED STATES DISTRICT COURT
                                                                                                                                15                      CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                                16
                                                                                                                                      THE DISCOVERY HOUSE, LLC, a                Case No. 2:21-cv-2330
                                                                                                                                17    California limited liability company;
                                                                                                                                      DISCOVERY TRANSITIONS                      Removal from Orange County Superior
                                                                                                                                18
                                                                                                                                      OUTPATIENT, INC., a California             Court Case No. 30-2021-01179856-CU-
                                                                                                                                19    corporation; DHP HEIGHTS, LLC,             BC-CJC
                                                                                                                                      doing business as CIRCLE OF HOPE, a
                                                                                                                                20    California limited liability company; MT   NOTICE OF REMOVAL OF CIVIL
                                                                                                                                      GOLDEN CORPORATION, doing                  ACTION PURSUANT TO 28 U.S.C.
                                                                                                                                21                                               §§ 1331 AND 1441
                                                                                                                                      business as ADJUSTMENTS FAMILY
                                                                                                                                22    SERVICES, a California corporation;
                                                                                                                                      MT PROCESS LLC, doing business as          [ERISA Federal Question
                                                                                                                                23    DIVINE DETOX, a California limited         Jurisdiction]
                                                                                                                                      liability company,                         [Filed concurrently with Civil Cover
                                                                                                                                24
                                                                                                                                                      Plaintiffs,                Sheet and Certificate of Interested
                                                                                                                                25
                                                                                                                                      v.                                         Parties]
                                                                                                                                26    ANTHEM BLUE CROSS LIFE AND                 Complaint Filed: January 19, 2021
                                                                                                                                      HEALTH INSURANCE COMPANY, a
                                                                                                                                27
                                                                                                                                      California corporation; ANTHEM INC.,
                                                                                                                                28    an Indiana corporation doing business in

                                                                                                                                      113221880
                                                                                                                                     Case 2:21-cv-02330 Document 1 Filed 03/16/21 Page 2 of 12 Page ID #:2



                                                                                                                                 1    California as ANTHEM HEALTH,
                                                                                                                                      INC.; THE ANTHEM COMPANIES OF
                                                                                                                                 2    CALIFORNIA, a California corporation;
                                                                                                                                 3    THE ANTHEM COMPANIES, INC., an
                                                                                                                                      Indiana corporation; ANTHEM
                                                                                                                                 4    INSURANCE COMPANIES, INC., an
                                                                                                                                      Indiana corporation; BLUE CROSS OF
                                                                                                                                 5    CALIFORNIA, a California corporation;
                                                                                                                                      BLUE CROSS AND BLUE SHIELD
                                                                                                                                 6
                                                                                                                                      ASSOCIATION, an Illinois corporation;
                                                                                                                                 7    VIANT, INC., a Nevada corporation;
                                                                                                                                      MULTIPLAN, INC., a New York
                                                                                                                                 8    corporation; and DOES 1 through 100,
                                                                                                                                      inclusive,
                                                                                                                                 9
                                                                                                                                                       Defendants.
                                                                                                                                10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11            TO THE CLERK OF THE U.S. DISTRICT COURT AND TO ALL
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12    PARTIES:
                                             11682 E L C A M I N O R E A L
                                                                             S U I T E 400




                                                                                                                                13            PLEASE TAKE NOTICE that Defendants Anthem Blue Cross Life and Health
                                                                                                                                14    Insurance Company; Anthem Inc., an Indiana corporation (erroneously sued as doing
                                                                                                                                15    business in California as Anthem Health, Inc.); The Anthem Companies of
                                                                                                                                16    California, Inc.; The Anthem Companies, Inc.; Anthem Insurance Companies, Inc.,
                                                                                                                                17    and Blue Cross of California (collectively “Anthem”), by and through its undersigned
                                                                                                                                18    counsel, appearing specially so as to preserve any and all defenses including those
                                                                                                                                19    available under Rule 12 of the Federal Rules of Civil Procedure, hereby invoke this
                                                                                                                                20    Court’s jurisdiction under the provisions of 28 U.S.C. Sections 1331, 1367 and
                                                                                                                                21    1441(a) and 29 U.S.C. 1132(e)(1). As grounds in support of this Notice of Removal,
                                                                                                                                22    Anthem respectfully states as follows:
                                                                                                                                23    I.      BACKGROUND
                                                                                                                                24            1.    On February 16, 2021, Anthem accepted service of the summons and
                                                                                                                                25    complaint in this action, executing its Notice of Acknowledgment and Receipt, a true
                                                                                                                                26    and correct copy of which is attached hereto as Exhibit A. A true and correct copy
                                                                                                                                27    of the other contents of the Orange County Superior Court case file is attached hereto
                                                                                                                                28    as Exhibit B. The action was filed on January 19, 2021, by Plaintiffs the Discovery
                                                                                                                                      113221880                                -1-
                                                                                                                                            NOTICE OF REMOVAL OF CIVIL ACTION PURSUANT TO 28 U.S.C. §§ 1331 AND 1441
                                                                                                                                     Case 2:21-cv-02330 Document 1 Filed 03/16/21 Page 3 of 12 Page ID #:3



                                                                                                                                 1    House, LLC; Discovery Transitions Outpatient, Inc.; DHP Heights, LLC; Mt Golden
                                                                                                                                 2    Corporation; and Mt Process LLC (“Plaintiffs”) in the Superior Court for the State
                                                                                                                                 3    of California, County of Orange, styled and captioned exactly as above, and assigned
                                                                                                                                 4    Case No. 30-2021-01179856-CU-BC-CJC (the “State Court Action”).
                                                                                                                                 5            2.    The Complaint identified the Anthem entities as named defendants,
                                                                                                                                 6    along with three other entities, Viant, Inc., MultiPlan, Inc., Blue Cross and Blue
                                                                                                                                 7    Shield Association, and “Doe” defendants. Anthem is informed and believes that
                                                                                                                                 8    none of the unidentified Doe defendants have been served in this matter. No other
                                                                                                                                 9    pleadings or papers have been filed in the action.
                                                                                                                                10    II.     GROUNDS FOR REMOVAL
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11                  Federal Question Jurisdiction
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12            3.    Federal courts have original jurisdiction of all cases that arise under
                                             11682 E L C A M I N O R E A L
                                                                             S U I T E 400




                                                                                                                                13    federal law, 28 U.S.C. § 1331, and such cases are explicitly within this Court’s
                                                                                                                                14    removal jurisdiction. 28 U.S.C. § 1441(b) (providing that the courts have removal
                                                                                                                                15    jurisdiction for any action in which the district courts have original jurisdiction
                                                                                                                                16    founded on a claim or right arising under the Constitution, treaties, or laws of the
                                                                                                                                17    United States).
                                                                                                                                18            4.    In Count I of the Complaint, Plaintiffs assert “Claims for Plan Benefits
                                                                                                                                19    Under ERISA, 29 U.S.C. § 1332(a)(1)(B).” (Compl. ¶¶ 125-139.) Plaintiffs allege
                                                                                                                                20    that Defendants have violated the Employee Retirement Income Security Act
                                                                                                                                21    (“ERISA”) in a variety of ways. (E.g., id. ¶135(a)-(p).) Because Plaintiffs assert
                                                                                                                                22    claims explicitly arising under federal law, this Court has jurisdiction pursuant to 28
                                                                                                                                23    U.S.C. § 1331 which provides that the district court has original jurisdiction of “all
                                                                                                                                24    civil actions arising under the Constitution, laws, or treaties of the United States.”
                                                                                                                                25    See 29 U.S.C. § 1132(a). This alone provides ample grounds for removal.
                                                                                                                                26            5.    However, this Court also has additional grounds for removal based on
                                                                                                                                27    Plaintiffs’ Counts III-V. Under the doctrine of complete preemption, the district
                                                                                                                                28    court has original jurisdiction of “all civil actions arising under the Constitution,
                                                                                                                                      113221880                                -2-
                                                                                                                                            NOTICE OF REMOVAL OF CIVIL ACTION PURSUANT TO 28 U.S.C. §§ 1331 AND 1441
                                                                                                                                     Case 2:21-cv-02330 Document 1 Filed 03/16/21 Page 4 of 12 Page ID #:4



                                                                                                                                 1    laws, or treaties of the United States” pursuant to 28 U.S.C. § 1331. See 29 U.S.C. §
                                                                                                                                 2    1132(a); Aetna Health Inc. v. Davila, 542 U.S. 200, 207–08 (2004) (“[W]hen the
                                                                                                                                 3    federal statute completely preempts the state-law cause of action, a claim which
                                                                                                                                 4    comes within the scope of that same cause of action, even if pleaded in terms of state
                                                                                                                                 5    law, is in reality based on federal law: ERISA is one of these statutes.”) (internal
                                                                                                                                 6    quotations and citations omitted). Under this doctrine, multiple of Plaintiffs’ state-
                                                                                                                                 7    law causes of action are entirely encompassed by Section 502(a) of ERISA, 29 U.S.C.
                                                                                                                                 8    Section 1132(a) and those claims in the Complaint are converted into federal claims
                                                                                                                                 9    for purposes of the well-pleaded complaint rule. Id.
                                                                                                                                10            6.    Here, on information or belief, at least some of the state law claims
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11    asserted relate to patients who are covered by ERISA-governed employee benefit
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12    plans. (Compl. ¶¶ 125-139.)
                                             11682 E L C A M I N O R E A L
                                                                             S U I T E 400




                                                                                                                                13            7.    Plaintiffs assert claims, and seeks relief, regarding services allegedly
                                                                                                                                14    provided to patients with health insurance that was sold, insured and/or administered
                                                                                                                                15    by Defendants. (Compl. ¶ 20.) Plaintiffs’ Complaint does not identify the patients
                                                                                                                                16    and it has not yet provided a list of those patients to Anthem. (See Id.). However,
                                                                                                                                17    Plaintiffs’ Complaint on its face makes clear that at least some of those patients are
                                                                                                                                18    beneficiaries or participants in ERISA health plans. (Id. ¶¶ 125-139.) Specifically,
                                                                                                                                19    Plaintiffs allege that “Traditionally, insurers and employers have covered treatment
                                                                                                                                20    for mental health conditions, including substance use disorders, less favorably than
                                                                                                                                21    treatment for physical health conditions, including higher cost-sharing obligations
                                                                                                                                22    for patients, more restrictive limits on the number of inpatient days and outpatient
                                                                                                                                23    visits, and more onerous prior authorization requirements. To address this unequal
                                                                                                                                24    treatment, Congress first passed a mental health parity law in 1996, and many states
                                                                                                                                25    followed suit in the following decade by passing laws of their own. Among other
                                                                                                                                26    limitations, however, the 1996 act did not address the treatment of substance use
                                                                                                                                27    disorders. Congress addressed this gap in passing the historic Paul Wellstone and
                                                                                                                                28    Pete Domenici Mental Health Parity and Addiction Equity Act of 2008 (MHPAEA),
                                                                                                                                      113221880                                -3-
                                                                                                                                            NOTICE OF REMOVAL OF CIVIL ACTION PURSUANT TO 28 U.S.C. §§ 1331 AND 1441
                                                                                                                                     Case 2:21-cv-02330 Document 1 Filed 03/16/21 Page 5 of 12 Page ID #:5



                                                                                                                                 1    42 U.S.C. § 300gg-26, which, among other things, prohibits most plans governed by
                                                                                                                                 2    the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§
                                                                                                                                 3    1001 et seq., from imposing different treatment limits, cost sharing and in-network
                                                                                                                                 4    and out-of-network coverage on mental health and substance use disorder treatment
                                                                                                                                 5    than are imposed on other medical and surgical services. Furthermore, ERISA
                                                                                                                                 6    requires fiduciaries to act solely in the interests of plan participants and beneficiaries,
                                                                                                                                 7    and to decide claims for health care benefits in accordance with plan documents and
                                                                                                                                 8    under a full and fair procedure.” (Id. ¶ 38.)
                                                                                                                                 9            8.    For “each” of the patients whose claims give rise to this lawsuit,
                                                                                                                                10    including the patients identified above, Plaintiffs “obtained a written assignment of
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11    benefits” to assert “all rights and causes of action” against Anthem. (Compl. ¶ 47.)
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12    Thus, Plaintiffs could have brought suit as assignees under ERISA for the portion of
                                             11682 E L C A M I N O R E A L
                                                                             S U I T E 400




                                                                                                                                13    their patients whose claims for benefits are covered under ERISA plans.
                                                                                                                                14            9.    Under the complete preemption doctrine, the legal claims that Plaintiffs
                                                                                                                                15    seek to adjudicate with respect to these ERISA plans are properly characterized as
                                                                                                                                16    claims under ERISA Section 502(a), even though they are pled as state law claims.
                                                                                                                                17    After Davila, the Ninth Circuit has held that a state-law cause of action is completely
                                                                                                                                18    preempted if “(1) an individual, at some point in time, could have brought the claim
                                                                                                                                19    under ERISA § 502(a)(1)(B), and (2) where there is no other independent legal duty
                                                                                                                                20    that is implicated by a defendant's actions.” Fossen v. Blue Cross & Blue Shield of
                                                                                                                                21    Mont., 660 F.3d 1102, 1107-08 (9th Cir. 2011) (citations omitted). As explained
                                                                                                                                22    further below, each of Plaintiffs’ claims satisfies that test.
                                                                                                                                23            10.   Upon information and belief, Plaintiffs’ claims for breach of written
                                                                                                                                24    contract, breach of implied covenant of good faith and fair dealing, breach of implied
                                                                                                                                25    contract, breach of oral contract, promissory estoppel, and unfair competition relate
                                                                                                                                26    to the enforcement of rights and the payment of benefits under ERISA-governed
                                                                                                                                27    health benefits plans. 29 U.S.C. § 1132(a). For each of these causes of action,
                                                                                                                                28    Plaintiffs make clear that it is asking the Court to adjudicate claims for benefits under
                                                                                                                                      113221880                                  -4-
                                                                                                                                            NOTICE OF REMOVAL OF CIVIL ACTION PURSUANT TO 28 U.S.C. §§ 1331 AND 1441
                                                                                                                                     Case 2:21-cv-02330 Document 1 Filed 03/16/21 Page 6 of 12 Page ID #:6



                                                                                                                                 1    ERISA Section 502(a)(1)(B), and to award damages pursuant to ERISA where
                                                                                                                                 2    ERISA plans are at issue. (Compl., passim).
                                                                                                                                 3            11.   Although couched in state law causes of action, the Complaint attempts
                                                                                                                                 4    to adjudicate rights that are properly characterized as claims under ERISA. Because
                                                                                                                                 5    Plaintiffs’ claims for breach of written contract, breach of implied covenant of good
                                                                                                                                 6    faith and fair dealing, breach of implied contract, breach of oral contract, promissory
                                                                                                                                 7    estoppel, and unfair competition attempt to adjudicate rights that arise under federal
                                                                                                                                 8    law, this Court has federal question jurisdiction over these claims, which are
                                                                                                                                 9    inherently federal in nature. Likewise, each of Plaintiffs’ state law claims (unless
                                                                                                                                10    expressly stated that they are directed to non-ERISA health benefits plans as in the
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11    Second Cause of action) requires interpretation of the ERISA plan terms and seeks
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12    to enforce obligations imposed by ERISA, not any independent duties. Therefore,
                                             11682 E L C A M I N O R E A L
                                                                             S U I T E 400




                                                                                                                                13    Plaintiffs’ claims for breach of written contract, breach of implied covenant of good
                                                                                                                                14    faith and fair dealing, breach of implied contract, breach of oral contract, promissory
                                                                                                                                15    estoppel, and unfair competition are preempted and removal is proper. See Melamed,
                                                                                                                                16    M.D. v. Blue Cross of California, 557 Fed. Appx. 659, 661 (9th Cir. 2014) (complete
                                                                                                                                17    preemption of an individual claim is sufficient for removal to be proper). Courts
                                                                                                                                18    uniformly recognize that such claims seeking ERISA plan benefits are completely
                                                                                                                                19    preempted; Cleghorn v. Blue Shield, 408 F.3d 1222, 1226 (9th Cir. 2005) (ERISA
                                                                                                                                20    preempted claim that insurer refused to reimburse [patient] for the emergency
                                                                                                                                21    medical care he received); Lodi Mem. Hosp. Ass’n v. Tiger Lines, LLC, 2015 U.S.
                                                                                                                                22    Dist. LEXIS 110495, at *16 (E.D. Cal. Aug. 20, 2015) (ERISA preempted claims
                                                                                                                                23    where “Plaintiffs identify no independent contract, agreement or obligation apart
                                                                                                                                24    from obligations under the plan agreement itself”).
                                                                                                                                25            12.   Specifically, Plaintiffs’ claim for “breach of written contract” (Count II)
                                                                                                                                26    is properly characterized as a claim for ERISA benefits. Plaintiffs allege that
                                                                                                                                27    “Plaintiffs obtained written assignments of benefits from each of the insureds at issue,
                                                                                                                                28    by which Defendants’ insureds intended to, and did, assign to Plaintiffs not only
                                                                                                                                      113221880                                 -5-
                                                                                                                                            NOTICE OF REMOVAL OF CIVIL ACTION PURSUANT TO 28 U.S.C. §§ 1331 AND 1441
                                                                                                                                     Case 2:21-cv-02330 Document 1 Filed 03/16/21 Page 7 of 12 Page ID #:7



                                                                                                                                 1    rights to payment of claims but to assert all rights and causes of action against
                                                                                                                                 2    Defendants in connection with such claims.” (Compl. ¶ 145.) Put otherwise,
                                                                                                                                 3    Plaintiffs’ breach of contract action seeks payment of claims under the terms of the
                                                                                                                                 4    policies themselves. Because at least some of those policies are governed by ERISA,
                                                                                                                                 5    Plaintiffs’ breach of contract claim is essentially a claim for ERISA plan benefits and
                                                                                                                                 6    will necessarily require interpretation of the ERISA plan terms at issue. Such claims
                                                                                                                                 7    are preempted. Heldt v. Guardian Life Ins. Co. of Am., 2017 U.S. Dist. LEXIS 36490,
                                                                                                                                 8    at *14 (S.D. Cal. Mar. 13, 2017) (holding ESISA preempted breach of contract claim
                                                                                                                                 9    based on “breach of the Policy that Defendant is responsible for administering” under
                                                                                                                                10    ERISA); Smilow v. Anthem Life & Disability Ins. Co., 2015 U.S. Dist. LEXIS
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11    159643, at *57 (N.D. Cal. Nov. 24, 2015) (holding ERISA completely preempted
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12    breach of contract claim “premised on the insurance contract” itself).
                                             11682 E L C A M I N O R E A L
                                                                             S U I T E 400




                                                                                                                                13            13.   Furthermore, Plaintiffs’ “breach of written contract” claim is preempted
                                                                                                                                14    for the independent reason that Plaintiffs claim to be entitled to relief as “an express
                                                                                                                                15    and intended third-party beneficiary of the written contracts (the policies) between
                                                                                                                                16    Defendants and the 513 patients treated by Plaintiffs . . . .” (Compl. ¶ 150.) That
                                                                                                                                17    allegation alone supports removal, as ERISA completely preempts a provider’s claim
                                                                                                                                18    that it “is owed money as a third-party beneficiary under the terms of [its] patient’s
                                                                                                                                19    ERISA plan.” Melamed, 557 Fed. Appx. at 661 (affirming district court’s holding
                                                                                                                                20    that removal was proper where provider claimed to be “third-party beneficiary” of
                                                                                                                                21    patient’s ERISA plan benefits). For all of those reasons, Count I is preempted.
                                                                                                                                22            14.   Plaintiffs’ claim for breach of the implied covenant of good faith and
                                                                                                                                23    fair dealing (Count III) is preempted because it is premised on Plaintiffs’ recovery of
                                                                                                                                24    benefits as “an assignee and intended beneficiary of its patients’ health insurance
                                                                                                                                25    plans issued, managed and/or administered by Defendants and the rights conferred
                                                                                                                                26    thereunder.” (Compl. ¶ 162.) The alleged breaches include “withholding of proper
                                                                                                                                27    claim payments”; “making unreasonable demands on Plaintiffs”; “not engaging in a
                                                                                                                                28    prompt, full[,] and complete investigation of Plaintiffs’ claims”; and “interpreting the
                                                                                                                                      113221880                                 -6-
                                                                                                                                            NOTICE OF REMOVAL OF CIVIL ACTION PURSUANT TO 28 U.S.C. §§ 1331 AND 1441
                                                                                                                                     Case 2:21-cv-02330 Document 1 Filed 03/16/21 Page 8 of 12 Page ID #:8



                                                                                                                                 1    policies in an unduly restrictive manner.” (Id. ¶ 165.) ERISA preempts good faith
                                                                                                                                 2    and fair dealing claims that seek to recover ERISA benefits. See Supel v. Northrop
                                                                                                                                 3    Grumman Corp., 2018 U.S. Dist. LEXIS 203536, at *12 (S.D. Cal. Nov. 30, 2018)
                                                                                                                                 4    (“Plaintiffs’ state-law claim for breach of the implied covenant falls squarely within
                                                                                                                                 5    the civil enforcement provisions of ERISA and is, therefore, completely
                                                                                                                                 6    preempted.”). Count III is therefore preempted.
                                                                                                                                 7            15.   In addition, Plaintiffs’ claim for breach of implied contract (Count IV)
                                                                                                                                 8    and “oral contract” (Count V) are properly characterized as claims for ERISA
                                                                                                                                 9    benefits. Plaintiffs allege that an implied contract existed due to the parties’ “course
                                                                                                                                10    of conduct.” (Compl. ¶ 175.) But that “course of conduct” consisted of Plaintiffs
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11    calling Anthem to obtain “authorization and verification of benefits,” i.e., Plaintiff’s
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12    patients’ ERISA benefits. (Id. ¶ 175.) Plaintiffs similarly allege that the same
                                             11682 E L C A M I N O R E A L
                                                                             S U I T E 400




                                                                                                                                13    authorization and verification calls constituted an “oral contract” to pay “on the same
                                                                                                                                14    terms as provided for in the policies.” (Id. ¶¶ 192.) Those alleged calls and
                                                                                                                                15    communications are not only communications about the terms of ERISA plans, but
                                                                                                                                16    also are undertaken pursuant to ERISA’s claims regulations and plan terms. Courts
                                                                                                                                17    hold that such claims are completely preempted. Melamed, 557 Fed. Appx. at 661
                                                                                                                                18    (holding implied contract claim is “completely preempted” because claim existed
                                                                                                                                19    “only because of [the defendant's] administration of ERISA-regulated benefit plan)
                                                                                                                                20    (citation omitted). For those patients with ERISA-governed health benefits plans,
                                                                                                                                21    both Count IV and V seek benefits due under the terms of the ERISA plans in
                                                                                                                                22    question and, as such, are preempted by ERISA.
                                                                                                                                23            16.   Plaintiffs’ remaining claims—for promissory estoppel (Count V),
                                                                                                                                24    quantum meruit (Count VI), and statutory unfair competition (Count VII)—are all
                                                                                                                                25    preempted for those patients with ERISA-governed health benefits plans for the same
                                                                                                                                26    reason: any alleged obligation to pay arises from ERISA or the terms of ERISA plans.
                                                                                                                                27            17.   Plaintiffs’ promissory estoppel claim (Count V) is based on purported
                                                                                                                                28    promises to pay claims for benefits “on the same terms as provided for the in policies
                                                                                                                                      113221880                                 -7-
                                                                                                                                            NOTICE OF REMOVAL OF CIVIL ACTION PURSUANT TO 28 U.S.C. §§ 1331 AND 1441
                                                                                                                                     Case 2:21-cv-02330 Document 1 Filed 03/16/21 Page 9 of 12 Page ID #:9



                                                                                                                                 1    between Defendants and their insureds.” (Compl. ¶ 192, emphasis supplied.) ERISA
                                                                                                                                 2    completely preempts promissory estoppel claims that are nothing more than
                                                                                                                                 3    “claims[s] for accrued benefits under [an ERISA] Plan.” Yaralian v. Fastovsky, 2016
                                                                                                                                 4    U.S. Dist. LEXIS 17161, at *12 (C.D. Cal. Feb. 10, 2016); Montour v. Hartford Life
                                                                                                                                 5    & Accident Ins. Co., 2007 U.S. Dist. LEXIS 104431, at *12-13 (C.D. Cal. Oct. 1,
                                                                                                                                 6    2007) (“The complete preemption doctrine thus vests this Court with jurisdiction
                                                                                                                                 7    over Plaintiffs’ promissory estoppel claim.”). Count V seeks benefits pursuant to
                                                                                                                                 8    ERISA plan terms and is therefore preempted.
                                                                                                                                 9            18.   Finally, Plaintiffs’ Unfair Competition Law, Cal. Bus. & Prof. Code
                                                                                                                                10    Section 17200, et. seq. (Count VII) is also preempted for those patients with ERISA-
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11    governed health benefits plans. UCL claims for denials of ERISA benefits are
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12    preempted. Lodi Mem’l Hosp. Ass'n v. Tiger Lines, Ltd. Liab. Co., 2015 U.S. Dist.
                                             11682 E L C A M I N O R E A L
                                                                             S U I T E 400




                                                                                                                                13    LEXIS 110495, at *19 (E.D. Cal. Aug. 20, 2015). Injuries that derive solely from
                                                                                                                                14    ERISA, such as a failure to pay benefits, cannot be used as the injury in fact or
                                                                                                                                15    economic loss for a UCL claim because those are derivative claims subject to
                                                                                                                                16    ERISA’s exclusive remedies. Cleghorn v. Blue Shield of California, 408 F.3d 1222,
                                                                                                                                17    1227 (9th Cir. 2005) (holding that a UCL claim could not be based upon liabilities
                                                                                                                                18    created by ERISA); see also Leonard v. Metlife Ins. Co., 2013 U.S. Dist. LEXIS
                                                                                                                                19    200342, at *16 (C.D. Cal. Feb. 25, 2013) (ERISA completely preempted UCL claim
                                                                                                                                20    because any obligation that Defendant has to pay benefits . . . arises from its
                                                                                                                                21    administration of the ERISA-regulated plan”). Here, the heart of Plaintiffs’ UCL
                                                                                                                                22    claim are that Defendants “unjustifiably withh[eld] proper payment of claims,” i.e.,
                                                                                                                                23    claims arising under the terms of ERISA benefit plans. (Compl. ¶ 200.) Count VII
                                                                                                                                24    is therefore preempted.
                                                                                                                                25            19.   Alternatively, to the extent the UCL claim purports to raise claims under
                                                                                                                                26    the federal Mental Health Parity Act, it is preempted because that Act is incorporated
                                                                                                                                27    into ERISA under 29 U.S.C. Section 1185(a). Although Plaintiffs do not identify the
                                                                                                                                28    “state or federal law” violations giving rise to its UCL claim (see Compl. ¶¶ 198-
                                                                                                                                      113221880                                 -8-
                                                                                                                                            NOTICE OF REMOVAL OF CIVIL ACTION PURSUANT TO 28 U.S.C. §§ 1331 AND 1441
                                                                                                                                     Case 2:21-cv-02330 Document 1 Filed 03/16/21 Page 10 of 12 Page ID #:10



                                                                                                                                 1     201), Plaintiffs elsewhere allege that “Defendants’ practices were similarly unfair,
                                                                                                                                 2     fraudulent and unlawful under state and federal law in that they violate the Mental
                                                                                                                                 3     Health Parity and Addiction Equity Act (‘MHPAEA’).” (Id. ¶ 38.) If premised upon
                                                                                                                                 4     the MHPAEA, Plaintiffs’ UCL claim seeks to adjudicate claims that are both
                                                                                                                                 5     completely preempted by ERISA and also present federal questions under 28 U.S.C.
                                                                                                                                 6     Section 1331.
                                                                                                                                 7             20.    Accordingly, multiple of Plaintiffs’ claims arises under the laws of the
                                                                                                                                 8     United States and could have been originally filed in this Court.
                                                                                                                                 9             21.    Further, 28 U.S.C. § 1441(c) allows for the removal of an entire action
                                                                                                                                10     even when removable claims are joined with non-removable claims. Thus, this Court
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11     has supplemental jurisdiction over any otherwise non-removable claims—or causes
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12     of action—and may determine all issues raised in the Complaint.
                                             11682 E L C A M I N O R E A L
                                                                             S U I T E 400




                                                                                                                                13     III.    COMPLIANCE WITH STATUTORY REQUIREMENTS
                                                                                                                                14             22.    Because Anthem accepted service of the Complaint on February 16,
                                                                                                                                15     2021 and executed the Notice of Acknowledgment of Receipt, removal is timely
                                                                                                                                16     because it is within thirty (30) days of service of the Complaint, as required by 28
                                                                                                                                17     U.S.C. § 1446(b)(1).
                                                                                                                                18             23.    In accordance with 28 U.S.C. § 1446(a), a true and correct copy of all
                                                                                                                                19     process, pleadings, and orders from the State Court Action are collectively attached
                                                                                                                                20     hereto as Exhibits A and B. Upon information and belief, no other related process,
                                                                                                                                21     pleadings, or orders have been served upon Anthem.
                                                                                                                                22             24.    Venue of this removal is proper under 28 U.S.C. § 1441(a) because this
                                                                                                                                23     Court is the United States District Court for the district corresponding to the place
                                                                                                                                24     where the State Court Action is pending. Specifically, Plaintiffs filed this action in
                                                                                                                                25     the Superior Court for the State of California, County of Orange (see Ex. A), which
                                                                                                                                26     is located within the Central District of California. Therefore, this action may be
                                                                                                                                27     removed to this Court.
                                                                                                                                28
                                                                                                                                       113221880                                 -9-
                                                                                                                                              NOTICE OF REMOVAL OF CIVIL ACTION PURSUANT TO 28 U.S.C. §§ 1331 AND 1441
                                                                                                                                     Case 2:21-cv-02330 Document 1 Filed 03/16/21 Page 11 of 12 Page ID #:11



                                                                                                                                 1             25.   In accordance with 28 U.S.C. § 1446(d), a copy of Anthem’s Notice of
                                                                                                                                 2     Filing of Notice of Removal is being filed contemporaneously with the Clerk of the
                                                                                                                                 3     Superior Court for the State of California, County of Orange.
                                                                                                                                 4             26.   In accordance with 28 U.S.C. § 1446(d), Anthem is also
                                                                                                                                 5     contemporaneously serving this Notice of Removal on all adverse parties.
                                                                                                                                 6     IV.     CONSENT OF CO-DEFENDANTS
                                                                                                                                 7             27.   Counsel for Defendants Viant, Inc., MultiPlan, Inc., Blue Cross and
                                                                                                                                 8     Blue Shield Association have consented to removal.
                                                                                                                                 9             28.   Accordingly, removal is proper pursuant to 28 U.S.C. § 1446(b)(2).
                                                                                                                                10     V.      RESERVATION OF RIGHTS
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11             29.   Anthem denies the allegations contained in Plaintiffs’ Complaint and
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12     files this Notice of Removal without waiving any defenses, objections, exceptions,
                                             11682 E L C A M I N O R E A L
                                                                             S U I T E 400




                                                                                                                                13     and/or obligations that may exist in its favor in either state or federal court, including
                                                                                                                                14     any defense or affirmative matter under California law and/or Rule 12 of the Federal
                                                                                                                                15     Rules of Civil Procedure, any state or federal statute, or otherwise.
                                                                                                                                16             30.   Further, in making the allegations in this Notice of Removal, including
                                                                                                                                17     referencing allegations in the Complaint, Anthem does not concede in any way that
                                                                                                                                18     (i) the allegations from the Complaint quoted, supra, by Anthem are Anthem’s, (ii)
                                                                                                                                19     that Plaintiffs have asserted a claim upon which relief can be granted, and/or (iii) that
                                                                                                                                20     recovery of any of the amounts sought is authorized or appropriate.
                                                                                                                                21             31.   Anthem also reserves the right to amend or supplement this Notice of
                                                                                                                                22     Removal. And, in this regard, if any questions arise as to the propriety of the removal
                                                                                                                                23     of the State Court Action, Anthem expressly requests the opportunity to present a
                                                                                                                                24     brief, oral argument, and any further evidence necessary in support of its position that
                                                                                                                                25     this action is removable.
                                                                                                                                26             WHEREFORE, in accordance with the authorities set forth above, Defendants
                                                                                                                                27     Anthem Blue Cross Life and Health Insurance Company; Anthem, Inc., an Indiana
                                                                                                                                28     corporation (erroneously sued as doing business in California as Anthem Health,
                                                                                                                                       113221880                                 - 10 -
                                                                                                                                             NOTICE OF REMOVAL OF CIVIL ACTION PURSUANT TO 28 U.S.C. §§ 1331 AND 1441
                                                                                                                                     Case 2:21-cv-02330 Document 1 Filed 03/16/21 Page 12 of 12 Page ID #:12



                                                                                                                                 1     Inc.); The Anthem Companies of California, Inc.; The Anthem Companies, Inc.; and
                                                                                                                                 2     Anthem Insurance Companies, Inc. request to remove this action from the Superior
                                                                                                                                 3     Court in and for Orange County, California, to the United States District Court for
                                                                                                                                 4     the Central District of California, Southern Division, and requests such other and
                                                                                                                                 5     further relief as the Court deems appropriate and just.
                                                                                                                                 6
                                                                                                                                       Dated: March 16, 2021     TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                                 7

                                                                                                                                 8
                                                                                                                                                                 By: /s/ Chad Fuller
                                                                                                                                 9
                                                                                                                                                                   Chad Fuller
                                                                                                                                10                                 Jenna U. Nguyen
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                11                                  Attorneys for Defendants
                                                                                                                                                                    Anthem Blue Cross Life and Health Insurance
                                                                                             S A N D I E G O , C A 92130-2092




                                                                                                                                12
                                             11682 E L C A M I N O R E A L




                                                                                                                                                                    Company; Anthem, Inc., an Indiana corporation
                                                                                                                                                                    (erroneously sued as doing business in California as
                                                                             S U I T E 400




                                                                                                                                13
                                                                                                                                                                    Anthem Health, Inc.); The Anthem Companies of
                                                                                                                                14                                  California, Inc.; The Anthem Companies, Inc.; Anthem
                                                                                                                                                                    Insurance Companies, Inc.; Blue Cross of California
                                                                                                                                15

                                                                                                                                16

                                                                                                                                17

                                                                                                                                18

                                                                                                                                19

                                                                                                                                20

                                                                                                                                21

                                                                                                                                22

                                                                                                                                23

                                                                                                                                24

                                                                                                                                25

                                                                                                                                26

                                                                                                                                27

                                                                                                                                28
                                                                                                                                       113221880                               - 11 -
                                                                                                                                             NOTICE OF REMOVAL OF CIVIL ACTION PURSUANT TO 28 U.S.C. §§ 1331 AND 1441
